                  IN 1lIE UNITED STATES DISTRICT COUlIT

                       FOR 1HE DISTRICT OF lITAH

                          (NJRIHERN DMSION)
                                                                      DISTH!Cl OF




UNITED SfATF.S OF AMERICA,         ]

      Respondent-Plaintiff,


           v.                                 Criminal Case No. 1:07-CR-89-TC


KIM DAVIS BECKSTRCM,                          Honorable Judge TENA CAMPBEU.
      Petitioner-Defendant.




                         PETITION FOR Cll-1PASSIONATE RELEASE

                       PURSUANT TO 18 U.S.C. § 3582(c)(l)(A)



                                                                       11
      CD1ES NOW, KIM DAVIS BECKSI'R.(}1, (hereinafter referre to as         Petitioner ")

as a Federal Prisoner, having " exhausted all of the available righ,ts to

administrative appeals, and more than 30 days of the lapse of the institution

of confinment' s WARDEN'S failue to respond or otherwise receive the request

  administratively, " respectfully requests that this Honorable Court take
                                                    11
Jurisdiction as to the Congressionally enacted           First Step Act of 2018, 115-

th Cong. § 603(b) Signed by the President of the United States on December -
21, 2018), and GRANf a Compassionate Release as allowed therein.


                                       P. 1
     That, as this Petitioner is in fact over the age of 60, and having
served the portion of " two-thirds of his setence, " (2/3), and is otherwise
eligible for modification of such, he will thereby and herewith, make the
showing of such, herein this Petition respectfully, to wit;



I. LIBERAL OONSTRUCTION:

     'Ihis Petitioner is a federal prisoner proceeding pro se,         and is
untrainned in the law, and thus, respectfully requests that this Honorable
court afford his pleadings herein a liberal construction. See United States V.
Pinson, 584 F. 3d. 972, 975 (10th Cir. 2009)
      However, he will make this Petition and request respectfully to this
Honorable Court seeking the Grace to which may be clearly demonstrated
herewith to the best of his ability.


      A. APPOINIMEN:r OF muNSEL:

      Although there is no " constitutional right to counsel beyond the direct
appeal of a criminal conviction, " See United States V. Brown, 556 F. 3d ..
1108, 1113 (10th Cir. 2009)(quoting Coronado V. Ward, 571 F. 3d. 1212, 1218
(10th Cir. 2008)) if it aid in this Court's examination and determination of
the matter set forth herein, this Petitioner would receive the appointment of
such limited to the pleading's set forth in this Petition.
      Nevertheless, as stated, this Petitioner will make this presentment,
respectfully and to the best of his ability herewith to wit;




                                       P. 2
II. PROCEDURAL HISWRY AND FACTUAL BASIS IN SUPPORT OF IBIS PEI'ITION FOR
   a}fPASSIONATE RELEASE:


     On September 18, 2007, this Petitioner was arrested in Ogden, Utah after

Official's of a Narcotics Task Force, including agents of the Federal Bureau
of Investigation after a previous " controlled buy of methaphetamine. " (On-
September 11, 2007)
      Petitioner was thereafter, charged with one count of " possession of
fifty grams or more of methaµnhetarnine with the intent to distribute, 11 in
vlolation of Title 21, of the United States Code Section's         8L~1(a),   and
841(b)(1)(A). This to which carried a statutory mandatory minimum-maximum
sentence of Ten years to life imprisonnent. (Id.)
      Petitioner therewith plead not guilty and to which he thereafter,
requested trial by jury .1 (This based on a miscoomunication with cmmsel)
      Subsequently, the Government filed an " information " pursuant to 21
U.S.C. § 851(a)(1), to which would expose this Petitioner not to the megar "
doubled mandatory minimum, but, ' to the statutory maxinun mandatory life
imprisonnent "' if found guilty by the jury. (Take note: that this was based
upon this Petitioner's prior convictions to which stenmed from the " same
investigation,   and   the   same   arrest,   but   two-separate   Soveriegn's-

n.1: There are facts alleged in sworn testimony to which this Honorable C.Ourt
     did in fact hold an evidentiary hearing in a proceeding pursuant to 28-
     U. S. C. § 2255, to which detailed an interaction between this Petitioner
     and his appointed representation11 to which caused this Petitioner to rej-
     ect a plea offer of an alleged 15 year plea agreement." See Case No.-
     1:12-cv-226-TC. This to which is relevant only upon necessity and for ·
     the sake of backrotmd and detennination measured up to arguments herein.




                                    P. 3
        •.• State/Federal)).
        Nevertheless, this Petitioner proceeded to trial by jury under these
                11
premise as a          non-violent drug distribution offense. "
                                                                               11
        Therewith,         this Petitioner presented what is known as a             Duress
Defense, " detailing as to how it was that he came into the activity that he
did as the result of a conundrum as the result of Petitioner connecting two
parties together. One life long friend with suppliers. This to whom came into
a debt with the suppliers and thereafter, threatened this Petitioner to pay of
the debt. 1his by death.
        this to which resulted in the sale of the methamphetamine and the
subsequent investigation, and thereafter, the ultimate conviction by said
jury.
        Petitioner was therewith sentenced to a term of " mandatory life
                     11
imprisonment.             (See Criminal Judgment, also 21 U.S.C. § 841(b)(1)(A), and -
851(a)(1))
        Pe ti ti oner filed an appeal thereto claiming basically that (1) " this
district court improperly denied [him] the opportunity to present a duress
defense; (2) • it erred in treating [his] two prior felony convictions as a
separate criminal episode sufficient to qualify under § 841(b)(1)(A),' (3) -
and ' unconstitutionally increased his maximum sentence based on facts never
found by a jury.'" See U.S.C.A. 10th Cir. 10-4108.
        On July 28, 2011, this appeal and Petitioner's convictions and sentence
was affirmed. See United States V. Beckstrom, 647 F. 3d. 1012 (10th Cir. 2011)
        Thereafter, as at the time, the Supreme Court made it's ruling's in the
companion landmark decision's in lafler V. Cooper, (2012), and Missouri V.
~'      (2012), this Petitioner did in fact exercise his right to petition for



                                               P. 4                   Cont'd
Cont:inued from Page four

       ••• grievance and on October 22, 2012, presented a motion to " vacate,
set aside, or correct a sentence by a person in federal custody. See Id. Case
No. 1:12-cv-226-TC.
      This in basic premise that the Petitioner's appointed counsel was                   11



ineffective in violation of rights guaranteed by and through the Sixth
                                                                       11
Amendment   of     the   Constitution   of   the    United   States,          during   plea
                                                                        11
negotaiations. This to which resulted in his rejection of a                  15 year plea
deal. "
      The   government      vehmently   denied     this   claim,   however,     subsequent
hearing 1 s produced testimony to which called the objection 1 s into question.
 Further, there was/is documentation to this day that would have assisted in
 this determination to which was not produced.
       Nevertheless, as Petitioner attempted to amend the pleading's under Fed.
 R. Civ. P. 15(a), this to whncih was denied with all of this Petitioner's
 other claims. See Kim Davis Beckstrom V. United States, No. 1:12-cv-226-TC,
 2014 U.S. Dist. LEXIS 42383 (D. Utah, March 27, 2014)
      Petitioner did in fact make an appeal to this decision to the Tenth
Circuit, this however, was too denied on Jtme 29, 2015. See United States                v.
Beckstrom, 2015 U.S. App. LEXIS 11144 (10th Cir., Jtme 29, 2015)
     Thereafter,     this Petitioner did remain in the custody of the U.S.
Attorney General with a sentence of life imprisonment for a non-violent drug
distribution charge, to where he was housed at the United States Penitentiary
Victorville, in Adelanto, California, where he was in fact a model inmate with
clear conduct. (i.e. Without any incident reports)




                                         P. 5
     However, in an ever evolving world of criminal justice, the then Attorney
General himself, one Mr. Eric Holder Jr., agreed that these sentences were
unjust. This to where he gave new directive to the U.S. Department of Justice
(''DoJ'') and it's attorney's to " limit the use of these ' mandatory minimum
enhancement's, ' to which became known as the            " 2013 Holder Policy," or "
Deparbnent Policy on Otarging Mandatory Min:i.mt.nn Sentences and Recidivist
Elihancements in Certain Drug Cases. 112
      Also, the the Honorable President Barack Obama, issued clear directive to
the then Congress that if it did not address the federal sentencing process•

that, he would in fact use his clemency authority to remedy such. See            United
States V. Holloway, 68 F. Supp. 3d. 310, 314, n. 17 (E.D.N.Y. 2014)
      Therewith, Petitioner did in fact seek clemency via this process and was
afforded counsel. Thereafter, in January 2017, Petitioner received the mercy
that was clearly called for and was GRANl'ED clemency to his sentence to which
was reduced to 240 months, or 20 years. (See Exhibit # 15 attached hereto)
      This to what essentially occurred was/is that as to the premise and
understanding set forth above and the legal objective of the day; one of the "
two prior   felony       convictions was    removed." This      to   which allowed   the
                                                  11
application of merely " one 851 enhancement            as opposed to two, this to which
                 11
took the still        10 year mandatory minimun sentence," for the drugs alone ...

n. 2: See United States V. K~, 976 F. Supp. 2d. 417, n. 1 (E.D.N.Y. 2013)
      1bis to Which is a' decision, i.e. Statement of Reasons published by the
      Honorable Judge John Gleeson from the Eastern District of New York to
      which is a scholarly opinion that this Petitioner will rely later in this
      Petition to direct this Honorable Courts attention when reviewing this
      request. This to which explains with clarity as to the egregious nature
      of this Petitioners sentence, and to how renowned Jurists of Reason
      disagree with the application of such.



                                           P. 6                      C.Ont 'd
Continued from page Six

      ... to the reduced level under 21 U.S.C. § 841(b)(1)(A)(" ••• if any person

conmits such a violation after a prior conviction for a felony drug offense has
become final, such person shall be sentenced to a tenn of imprisorment which

may not be less than 20 years and not more than life imprisorment ••• ")
      Petitioner was/is still serving a 20 year mandatory minimum sentence

under the mandatory statute for a non-violent drug offense.

      Low and behold, after years worth of unjust sentencing in the matter, and

" draconian punishments meted out," the Congress has in fact taken steps to

cure this defect in our Great American Country, and has made amendments to this

recidivist   sentence   to   which   this   Petitioner   is   the   subject,   in   the

Congressionally enacted
                                                         3
                             " First Step Act of 2018, a.t Title IV, Sentencing
Refonn, Sec. 401(a), and (b). Pub. L. No. 115-391, 132 Stat. 5194 (2018)
      This to which has in fact amended the provisions before mentioned, in

Title 21, United States Code Section § 841(b)(1)(A)(vii)(" ••• if any person
coumits such a violation after a prior conviction for a serious drug felony or
serious violent felony has become final, such a person shall be sentenced to a
tenn of imprisonment of' not less than 15 years ••• '")
      This provision of the Act, however, has not been made retroactive to
persons already sentenced, where such could petition for relief. 4




n. 3: Take note that this First Step Act, will hereinafter be referred to as
      " the Act," or " the First Step Act " throughout the course of this
      Petition for extraordinary circumstances.
n. 4: Petitioner does however, note that this may be a ccxnpelling issue to
      consider when deciding to grant this extraordinary request for compass-
      release, and will be presented in argument thereof later in this request.



                                        P. 7
      What is a retroactive element of this Congressionally enacted reform to
these criminal sentences is the availability for prisoner's in this Petitioners
circumstances to seek what is known as a 11 Compassionate Release. " 5
      Therein, the amendments made at paragraphs (5)(A)(i), and (ii). 'Ihis by
making a person (prisoner) over 60 years of age, and having served 2/3 of the
                       11
sentence imposed, an        Elderly Offender," for the purposes of   Compassionate
Release." (id. )
      'Ihat as to the fact that Petitioner has in fact served 2/3 of the " 20
year sentence imposed, " and is otherwise over 60 years old he is in fact
eligible to be considered for a Compassionate release. "
      'Ihere is however, a prerequisite for this compassionate release to which
was amended by this First Step Act at Pub. L. No. 115-391, 132 Stat. 5194
(2018). A court can grant compassionate release on a motion of the defendant, "
after the defendant has fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on the defendant's behalf or
the lapse of 30 days from the receipt ' of such a request by the Warden of the
defendant's facility, whichever is earlier ... " First Step Act (id.)
      Thereafter, the institution, here at the Federal Correctional Institution
SAFFORD, published it's NOTICE TO 'IBE INMATE POPUlATION to which acknowledged
the recent enactment, and therewith cited:



n. 5: See Title VI, of the Act, entitled " MISCEl..LANEOUS CRIMINAL JUSITCE, Sec.
      603(a). 'Ihis to which has in fact amended the Congressionally enacted
      FEDERAL PRISONER REENTRY INITIATIVE RFAUlllORIZATION: " M)DIFICATION OF
      IMPOSED TERM OF IMPRISONMENT. ((a) FEDERAL PRISONER REENTRY INITIATIVE-
      RFAU'IIDRIZATION-Section 231(g) of the Second Otance Act of 2007)(34 U.S.-
      C. § 60541(g)-).




                                        P. 8                   Cont'd
Continued from page Eight


      " Inmates who believe they are eligible for a reduction in sentence
        are reminded that they may initiate the Bureau review process by
        sulxnitting a request in writing to the warden. "

(See Attachment A, hereto at Exhibit :f/: 4)

      This to comport with the Act' s avai labi li ty, and the contemporaneous
Bureau of Prisons Policy Statement's therewith. See PS 5050.49 et seq.

      A. PRFSENI.MENT OF REQUEST AND EXHAUSTION OF AIMINISTRATIVE APPEALS:


            (i)   II   ~l~ITI'm RmUEST FOR Cll1PASSIONATE RELEASE:"


      As this Petitioner clearly qualifies for all of the requirements to which
are embedded in the First Step Act's amendment's to the law regarding "
                                  11                                               11
Compassionate Release,                 on 3-05-2019, this Petitioner prepared a         WRIITEN
REQUEST " to which contained an " INMATE REQUEST TO STAFF form BP-S148.055~ and
6 additional pages of text in support of the request, including an attach:nent-
A," and attempted to hand this " written request " to the Institution's Warden
at the mainline (lunch hour) function of the facility to when he is accessible.
(See Att. :f/: A, EXH.    ://=   1, and all additional appendeces thereto)
      This Warden,           once OIR.ISTIAN BURffi, would not       in fact      accept    the
documentation, and therewith, verbally directed that " [I] see the Unit Team in
the matter, that ' [he] was doing it that way."' Therewith, Petitioner noticed


n. 6: Please take note, that this Written Request form is required by policy,
      See PS 5511.07.




                                                 P. 9                  Cont'd
Continued from page Nine

                                              11
      •.• said Warden, that this was               not in fact the proper procedure," which
he did agree, however, stated therewith that , " this is the way ' he was doing
it.'" Petitioner thereafter complied and approached the ClIOllA UNIT TEAM
OOUNSELOR PATE, who then directed me to one CASE MANAGER WARNER.
      Mr. WARNER ( O:IOUA UNIT CASE MANAGER), did not wish to engage in the
                                    11
matter, however, directed that           [Petitioner] leave the package on his desk,                      11



and directed that [Petitioner] leave his office. Petitioner complied with this
directive. Within one hour, Petitioner was called back to Mr. WARNER'S Office,
from his work assignment at Unicor, to where he did change his attitude in the
matter. He handed Petitioner the package containing the " Written Request " and
directed that Petitioner " hand the request to the institution's CASE MANAGER
COORDINATOR RUIZ. (CMC RUIZ) As at that time Petitioner was unable to do such
for there was no mainline function and he had to return to his work assignment,
he left the office and later filed an Electronic Request to Staff detailing the
                                                      11                                   11
days activities to the warden attempting                   an Informal Resolution               and Notice
                 11                                                                                 11
of the fact of        attempt at written request for compassionate release,                              and
the fact that the failure to receive the package was against the law and the
policy. 7 (id. Att. # A, EXH. # 2)
 On 3-07-2019, Petitioner did in fact approach the CASE MANAGER COORDINATOR

RUIZ (CMC RUIZ), again, at the institution's Mainline function at food service
                      11                 11                        11
 (Kitchen) at the          lunch hour,        and at tempted,                again " to hand this
 "WRITTEN REQUEST" to him (as directed) to whom did                     11
                                                                             not in fact accept .•

n. 7: Note that, the " Electronic Request to Staff " is a recently implemented
      function for Federal Prisoners to have direct access to staff members via
      a close circuit e-mailing system coined TRULINCS, or Trust Fund limited
      lunate Computed System. See PS 4500.12, Chapter 14.10 (k).




                                               P. 10                              Cont'd
Continued from page Ten

                                         11
          • • . this writ ten request.        Mr. Ruiz, therewith ins true ted Pe ti ti oner
     11                                                            11
to        send to him an ELECTRONIC REQUEST 'ID STAFF                   via the closed circuit
intranet      style     communication     before      mentioned.        Petitioner          immediately
attempted to educate Mr. Ruiz to the fact that this was " out of ·line with
                                                                        11          11
law, and policy, including the procedures therewith.                         That        Pe ti ti oner did
possess the ' written request in his hand,' that very moment and attempted
                                                      11
to hand the documentation to him again.                    Mr. Ruiz, again refused to accept
the request, and at his direction Petitioner departed the area.
          Thereafter, Petitioner then, made NOTICE to Mr. Ruiz, via the closed
circuit request to staff, making yet another request, citing that this was an
11
   INFORMAL RFSOLUITON in this matter. " (id. EXEL I 3)
                                                        8

          Therein, Petitioner gave " good faith NOTICE " that he would await a
period of      "1-week, " until the following Friday before he proceeded with the
11
     Formal Administrative Remedy Process embedded in 28 CFR § 542. et seq."
(id. EXH. # 3)
          However, as the Notice to the Warden, Petitioner " Did not in fact
receive a response from the CMC in the notice, '' these official 1 s were thus,
clearly and unambiguously violating these process and procedures in a bounce
the ball conundrum of administrative gamemanship.



n. 8: See 28 CFR § 542.13(a) 'lhis Informal request procedure embedded in the
      Federal Regulation and the corresponding policy does not state with
      specificity of how exactly to present the Informal Resolution, it merely
      describes that " Each Warden shall establish r.rocedures to allow for
      the infonnal resolution of inmate complaints.' (id.)
          'Ibis was   in fact " the Second attempt at a good faith resolution of the
            matter,   and the presentment of ' the written request for compassionate
          release,    under the requirements of the First Step Act's directive, "
          to which    these official's were arbitrarily acting outside of such. "



                                              P. 11
     Thus, Petitioner did in fact seek to obtain an administrative remedy
form from a completely different Unit Counsel (NOT NAMED) to whom agreed with
my proceeding and wholly disagreed with these official's conduct in the
matter. Petitioner obtained an " ADMINISTRATIVE REMEDY FORM BP-229(13), " or
better known as a " BP-9, " attaching all of the prior documents, including
                                      11
the " written request itself,              taking such back to the original counselor's
                                                                             11
(PATE) on 3-18-2019. Stating therein that this was being presented                in good
faith, respectfully requesting that there be resolution to the obliteration of
the process' (violation) to the Congressionally enacted law, and policies
thereto, this antecedent to the presentment of the administrative remedy
process required under the Prisoner Litigation Reform Act of 1995 ("PLRA"),
codified at 42 U.S.C. § 1997e(a), and 28 CFR § 542 et seq., including the
First Step Act's amendment's at Sec. 603(C)(iii)( id. EXH. I 5 )
      This for the law is clear in the matter, where it unambiguously states:
      11
           an inmate has the ability to request a sentence reduction pursuant
           to subsection (c)(1)(A), ••• "

(id. First Step Act, Section 603(a)(C)(i)( See Also, EXH. I 1, Att. A)

      The corresponding policy statement is clear where it states clearly
                    11
states that, this        REQUEST: "
                                                      11
      "shall be subnitted to the warden •••
and therewith, this request:
      "Shall be in writting ••• "

(See id. EXH. I 5, also PS 5050.49(2), and 28 CFR § 571.61 (a))




                                              P. 12
        Petitioner requested as a remedy therewith, that, as all of the "
attachment(s), including the written request itself," was appended thereto,
                               11
and that the Warden                 to whom is responsible for the review of the BP-9,
Administrative Remedy " would receive such, again, have view of the request.
        Petitioner therewith, as cited, went back to the Case manager Warner, to
whom again disassociated responsibility and sent Petitioner back to Counselor
(PATE) to who stated: " Lhe] was only doing what he was told."
        Mr.   Pate inquired therewith as to what was in '                             the package. '         "
Petitioner told him that it was a BP-9 Administrative Remedy Request Form and
all of the attachnent(s). " [He] therewith opened the package and pulled off
one of the 4 copies and accepted the documentation as filed.
        The very next day, Petitioner was again called from work at Unicor, to
where Counselor PATE handed Petitioner the documentation to which contained a
11                            11
     rejection notice,              stating that somehow, . " [Petitioner] did not seek to
attempt an INFORMAL RESOLUI'ION , ••• and (Petitioner] did not present evidence
of his attempt •••• "    (EXH. I 6)(The warden had still not accepted the request)
        As that Could not be farther from the truth, Petitioner sought and
obtained      an   II
                        ADMINISTRATIVE           REMEDY    APPEAL        FORM,     ".i.e.,   " REGIONAL
ADMINISTRATIVE REMEDY APPEAL, BP-230(13), form, and on 3-20-2019, mailed a

certified and return receipt U.S. Mail parcel containing all of the above
                                      11                                   11
mentioned, and requested                   administrative oversight              and a clear requested
the" acceptance of my documentation.                11
                                                         (EXH. # 7, and all other documentation
attached thereto)
                         11                                11
        As said mail           return receipt form              was sent to Stockton, California,
from Arizona, this Petitioner did not receive such until, April 1, 2019, the
                                                                  11                         11
very same day, Petitioner received yet another                         rejection notice,          from ...


                                                   P. 13                            Cont'd
Continued from page 'Ihirteen


      ... the U.S. Department of Justice's, Federal Bureau of Prisons, Western
Regional Director's Office, stating in unison with the response to the BP-9:
      11
           [Petitioner] did not seek an informal resolution prior to the
           to subnission of administrative·remedy ••• "

(See, id. EXII's 8 & 9)
      Thereafter, and again, on 4-04-2019, Petitioner sought review of this
decision, and again, requested administrative oversight, and receipt of the '
Written Request for Compassionate Release, 111 from the U.S. Department of
Justice's, Federal Bureau of Prisons, Off ice of the General Counsel, in
Washington, D.C. via a BP-231(13) form, better known as a BP-11 Appeal, this
                                       11
coupled with a " cover letter               explaining to the General Counsel, the
passings and the obliteration of the process and blatant and willful violation
of the First Step Act, and it's corresponding policy statement's process'
thereto. For the fact     th~t   the Warden nor any of his administrative agent's to
this day would even receive the written request form this Petitioner. (See -
EXH. f 's 10, 11 & 12 )
      Petitioner too had family members place phone calls to the General
Counsel attempting to alert such to their support and distaste for the process
thus far.
                                                                            11
      Thereafter, on May 13, 2019, Petitioner received via the                   General
                        11
Correspondence Mail          at the facility, a package containing all of this
                                                          11                       11
Petitioner's documentation in return, with another             rejection notice,        as
citing to the statement:
       " ••• You should have filed at the institution level. •• ' Concur with the
         rationale of Regional Office and/or Institution for rejection for
         rejection. Follow directions Provided on Prior rejection Notices •• "
(See EXH. :/f: 13 ) ( · 'Ibis without any envelope, opened outside of his presence)


                                            P. 14
     On May 14, 2019, at these directive, Petitioner in fact forwarded one

last at tempt to informally resolve 'the matt$r and to comport with the Act's
                                                 \
                                                     )

                        11                                             11
requirement's to have        the warden receive the written request,        via the e-
mailing system available here at the institution. Therein, this Petitioner
gave said warden " 7 working days to respond " before considering in the
totality of the circumstances that lhe] and the BOP were clearly declining to
receive the request. (EXH. # 14)
     The warden did not even think it prudent to give a response.


           (ii) LEGAL STANDARD REGARDING EXHAUSTION:

      The Prisoner litigation Reform Act of 1995 (" PLRA "), 110 Stat. 1321-
73 as amended at Title 42 of the United States Code § 1997e(a) (1994, Supp. V)
directs that:
      " No action shall be brought with respect to prison conditions
        under section 1983 of this Title EE_ any other Federal law, by a
        prisoner confined in any jail, prison, or other correctional
        facility tmtil such remedies as are available are e:Xhausted ••• "

See Porter V. Nussle, 534 U.S. 516, 122 S.Ct. 983, 152 L.&:l. 2d. 12 (2002)
      " ••• 1997e(a) 's exhaustion requirement applies to all prisoner's seeking
redress for prison circumstances. " Ibid.
                                                            11
      To satisfy § 1997e(a) an inmate must file a                timely grievance "
utilizing the rules of the prison grievance process, including any time
limitations. See Jones V. Brock, 549 U.S. 199, 218, 127 S.Ct. 910, 166 L.&:l.
2d. 789 (2002).




                                        P. 15
                                                                      11
      Requiring exhaustion allows prison official's                        an opportunity to
resolve disputes concerning the exercise of their responsibilities ' before
being hauled into court.' " This has the potential to reduce the number of
inmate suits that are filed by producing a useful administrative record. "
Id. Brock, at 807.
                                     11
      The grievance process               must provide administrators a ' fair opporttmity
under the circumstances to address the problem '                   that will later form the
basis of the suit. 11 Id. at 199 (quoting Johnson V. Johnson, 385 F. 3d. 503,
522., also Ricardo V. Rausch, 375 F. 3d. 521, 524 (CA 7 2004)(" Exhaustion is
satisfied if grievance served it's function of ' alerting the state and
inviting corrective action.'"))
      The BOP has established an administrative procedure by which an inmate
may seek review of almost any aspect of imprisonment. See 28 CFR §§ 542. 10 et
seq. As a first step in the process, an inmate must normally present his
            11                11                                                   11
complaint        informally        to prison staff using a BP-8 form. If the            informal
                                                          II
complaint · does not resolve               the dispute,        the inmate may make            an
' Administrative Remedy Request ' concerning the dispute ' to the warden '
using a BP-9 form. " See Nunez V. Duncan, 591 F. 3d. 1217, 1219 (9th Cir.
2010), also 28 CFR § 542. 14(a).
      " If the warden renders an adverse decision on the BP-9, the inmate may
appeal to the Regional Director using a BP-10 form. The BP-10 must be
submitted to the Regional Director within 20 calendar days of the date of the
Warden's decision. Id. (also 28 CFR § 542. 15 (a)). The inmate may then appeal
an adverse decision by the Regional Director to the Central Office within 30
calendar days from the date of the Region's decision. Id. at 1219-20
                                                                                   11
      However, the Prisoner Litigation Reform Act is only for                           actions,
                                                          11
... brought with respect to prison conditions.                 See Yellowbear V. Newell, 621-
 F.3d 517, 519 (10th Cir. 2015)
                                                P. 16
                                                                                        11
        AS to the factual basis presented herein, this Petitioner has in fact
11
     attempted to present a ' WRITTEN REQUEST FOR COMPASSIONATE RELEASE ' to the
WARDEN OF nIE FCI SAFFORD, one ClIR.ISTIAN BURCH,       11
                                                             to whom has outright refused
                                        11
to " receive the request form such.
        None of the FCI SAFFORD'S administrative official's (agents) therewith,
have received the numerous attempts to formally and correctly present this
Written request the same.
         None of the other levels of the Federal Bureau of Prisons administrative
branches thereafter, have received the many attempts to simply make the
presentment of the request, and instead have choose to make use of a formulaic
administrative process' procedural conundrum's with which to disassociate
itself from the requirement's of the recently enacted amendment's to the
                                             11
process for " Compassionate Release.              See First Step Act. Pub. L. No. 115-
391, 132 Stat. 5194 (2018)
         Therefore; as the law (Act) clearly states that " after the lapse of 30
days from the receipt of such a request by the warden of the defendant• s
facility, whichever is earlier •••• 11 'Ibis Petitioner (Defendant) may now make
motion to this Honorable Court of original criminal jurisdiction. See Clark V.
Upton, No. 3:19-cv-92-FDW, 2019 U.S. Dist. LEXIS 31807 (W.D.N.C February 28,
 2019)( Citing United States V. Sisk, 2015 U.S. Dist. LEXIS 62772, 2015 WL
 13424464 (W.D.N.C. May 13, 2015)( 11 Section 3582(c)(1)(A) allows the sentencing
 court. • • to reduce an innate' s tenn of imprisonment. •• 11     ) )


         'IlIEREFORE as to the fact that a period of 30 days has long passed and

 the Warden, including the FBOP has clearly declined to make this motion, let
 this request stand as exhausted and this Petition be ripe for review with this              r


 Honorable Court, to which will be presented herewith respectfully, to wit;



                                         P. 17
III. LEGAL BASIS IN SUPPORT OF PErITION FOR CCMPASSIONATE RELEASE:

     Prior to the First Step Act of 2018, this mechanism for relief was
available the same to which delineated that;

      11
           Section 3582(c) of Title 18 provides a limited set of circumstances
           under Which a sentencing court may modify a defendant's term of
           imprisonment. Under Clause (1)(A) of the section, a sentencing
           court: "
      "~Motion         of the Director of the.Bureau of Prisons, may reduce
           ilieterm of imprisonment (and may liilpose a term of probation or
           supervised release with or without conditions that does not
           exceed the unserved portion of the original term of imprisonment),
           after considering the factors set forth in section 3553(a) to the
           extent that they are applicable, if it finds that--
           (i) extraordinary and compelling reasons warrant such a reduction.
           or; {ii) fhe defendant is at leastJ 70 years of age, has served
           at least 30 years in prison, pursuant to a sentence imposed under
           3559(c), for the offense or offenses for Which the defendant is
           currently imprisoned, and a determination has been made by the
           Director of the Bureau of Prisons that the defendant is not a
           danger to the safety of any other person or the comnunity, as
           provided under section 3142(g) and that reduction is consistent
           with.ap:plicable P.°licy statements issued by the sentencing
           COOIIllSS10n;   ••••



See 18 U.S.C. §§ 3582(c)(1)(A)(i), and (ii); see also Rodriguez-Aguirre V.
Hudgins, 739 Fed. Appx. 489, 491 (10th Cir. 2018)
      1herein, this Tenth Circuit highlighted the fact that:
      ''    the emphasis          language makes a motion by       the BOP a necessary
prerequisite for a court to reduce a sentence based on compassionate release
                                  11
under § 3582(c)(1)(A).                 (id. Citing Cruz-Pagan V. Warden, FCC Coleman-Low,
486F. App'x 77, 79 (11th Cir. 2012)(" The plain meaning of [§ 3582(c)(1)(A)]
requires a motion by the Director of the BOP as a condition precedent to the
district court before it can reduce a term of imprisonment.")) Id.




                                                P. 18
           Section 3582(c)(1)(A) gave the BOP absolute discretion regarding whether
                                  11
to file a motion, and                  the BOP' s denial of a defendant's compassionate

release/reduction in sentence request and declination to file a motion is not

a ' judicially reviewable decision.                  11
                                                          Id. (Citing Fields   v.       Warden Allenwood
USP, 684 F. App'x 121, 123 (3d. Cir. 2017))

           The C.Ongressionally enacted              First Step Act of 2018, Pub. L. No. 115-

391, 132 Stat. 5194 (2018) has substantively changed that mechanism of the

presentment of the claims in court, where it states that: " Now, in addition
to a motion by the Director of the Bureau of Prisons, a court can grant

compassionate release on a                '   motion form the defendant,                 " after     '     the

defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant's behalf, ' or the

lapse of 30 days from the receipt of such a request                          .2Y   the warden of the
defendant's facility, which ever is earlier •.. " Id.
                                  11                                                            11
           Furthermore, this           age requirement has been changed as well,                     in the

body of the First Step Act at Sec. 603(a)(5)(A)(i) making a person eligible
      11                11                                            11
for        as elderly        to be the age of 60 years old.

           'Ihereafter, at clause (ii) having served 2/3 of his time imprisonment.

Id.
           This   Petitioner      meets       all     of     the   above   cited , criteria          for     a

compassionate release from his term of imprisonment.

           This Petitioner has been granted clemency to a twenty year sentence as
                        11                      11
opposed to the               Life sentence           that he received for a non-violent drug
                                                                                   11
offense, to which he was not an " organizer or leader,                                  he possessed no

fireann in connection with the offense, " and to which there is ambiguity as

to why it was that he did not plead guilty in the first instance.



                                                     P. 19
      Tiiis Honorable Court should GRANT the request for compassionate release
of this Petitioner, and to which, would serve the interest of justice,
including all of the factors relevant at Section 3553(a) of Title 18, United
States Ccxle.
      Petitioner will make his argument thereto, hereinafter to wit;


IV. ARGUMENT IN SUPPORT OF COMPASSIONATE RELEASE:


      A   Sentencing Court, in making this determination to grant this equitable
                                                      11
relief by and through 18 U.S.C. § 3582(c)(1)(A),           requires the consideration
of the sentencing factors set out in 18 U.S.C. § 3553(a), relative to whether
a sentence reduction is ultimately appropriate. " Id. Rodriguez-Aguirre, 739
Fed. Appx. at 491.
                                                11
      Therein, the Tenth Circuit noted that          the BOP would not abuse it's
discretion in denying a request for compassionate release by ' relying on the
seriousness of the offense, ••• ' under .18 U.S.C. § 3553(a)(2)(A). "id.
Petitioner agrees, and therewith points to the seriousness of the offense.


       A. 3553(a) FACIDRS:


             (i) SERIOUSNESS OF 1HE OFFENSE:

       As in the original request to the warden in this administrative request
in this action, and herein this Petition, this Petitioner pointed to a U.S.
District Court decision from the Fa.stern District of New York, to where one
renowned Jurist of Reason, explained to a " T " the issues regarding the
dynamics of a federal drug offender's sentence, when he is the subject to -




                                     P. 20                       Cont'd
Continued from page Twenty


      .•• See Attachment-A hereto, at EXH.                   # 1,   pg. 5, citing United States      v.
~'    976 F. Supp. 2d. 417 ( E.D.N.Y.                 October 9, 2013)
      As to the political tide of the day, " at the time," the Honorable Judge
John Gleeson, decripted the function of the " recidivist enhancements, " and
              \
quoted the then Attorney General, Eric Holder's Policy's regarding charging
and the application's of the enhancements.
      In agreement        thereto,   Judge Gleeson,                 stated   that   "   Prior    felony
informations don't just ' tinker with sentencing outcomes,' they produce the
sentencing equivalent of ' a two-by-four to the forehead."' Id. at 976 F.
Supp. 2d. 419.
      He stated therewith, that, " The Governments use of them to coerce
guilty pleas and produce sentences so excessively severe that they ' take your
breath away •••• '" id.
      Again, as stated, later on in the sentencing decision, Judge Gleeson
describes this as being used'during a ' plea negotiation, ' the government '
ushered in an 800 pound gorilla into the case, ••• " Id. at 459.
      Petitioner's case is predicated upon a quantity of methamphetamine to
                    11
which produced a         10 year mandatory minimtm to life maximun prison sentence.
                                      11
under 21 U.S.C. § 841(b)(1)(A).                 (   i.e., 50 grams or more of methamphetamine)
      This to which was the result of an incident that occurred that he
                                                                                            11
claimed to have been helping a friend to make good on a debt, and to                             prevent
any incidents of violence or potential violence that may have resulted from
                                           11
the failure to pay what was owed.                   Id. Jury Trial Transcript.
     This   assistance proved to be detrimental for it caused this Petitioner
to be targeted in the investigation as the result, and ultimately arrested in
connection with such.

                                                     P. 21
        The weight of the methamphetamine was substantial, however, to which
this too was the subject of controversy at the original trial. Nevertheless,
there is an amount to which the Congress has determined to warrant the
                                                                    11
triggering of " a mandatory minimum sentence.                             However,    Petitioner's
participation in this distribution offense was not atenuated to any larger
degree and this should be considered in this Honorable Court's determination
            11                                  11
of the           Seriousness of this offense.        See United States V. Ellis, 868 F. 3d.
1155 (10th Cir. 2017)
         This Petitioner too was a recidivist to which enhanced his sentence to
                 11
one for               life imprisonment " under the mandatory provisions under §
841(b)(1)(A), " for two prior felony convictions. "
                                                                     11
         Petitioner will highlight the fact that though                   not retroactive " (like
this element) of the First Step Act of 2018, the Congress has now corrected
       11                                        1
this         draconian amount of time this           800 lb. Gorilla entails,"' and has now
                                                      11
amended (changed) this " life sentence                      to a period of " not more than 25
years. " See Title IV, Sentencing Refonn, Sec. 401(a), and (b) of the First
Step Act of 2018.
            Petitioner also posits that, also, the Act adjusted the                    " one prior
felony conviction "             element of      841(b)(1)(A)       to        not     less   than   15
years... I l l 1:'d •
            Therewith, this Petitioner points to the fact that in the tide of the
Obama        administration's     fight   against          these unjust     sentences,      Honorable
President Barack Obama did in fact GRANT clemency to this Petitioner in
January of 2017. (See           EXH. # 15 )




                                                P. 22
     However, the President, and it's attorney's merely amended the sentence
to reflect a 20 year sentence, " to which " at the time, " would be the
equivalent of " the removal of one of the recidivist enhancements, " and
therewith amending the sentence to the " then mandatory minimum for one prior
felony conviction."
                                                                11
     Though this Clemency is not a " new judgment,                    nor an invalidation of
the court-imposed judgment, See United States V. Buenrostro, 895 F. 3d. 1160,
1165-66 (9th Cir. 2018)(citing Schick V. Reed, 419 U.S. 256, 260, 95 S.Ct.
379, 42 L.Ed. 2d. 430 (1974)(citations omitted)) it is readily inferable to

what the dynamics of the clemency application and the result                     entai~ed.

      Petitioner therewith, would point to the fact that, in the event that
this clemency was addressed 1 year and a half later, the reduction would have
been reflective of    " a fifteen year [mandatory-minimum] " and not the 20.
(id."Sentencing Refom, Sec. 401, supra of the Fist Step Act at Title IV. ")
                                                 11              11         11                  11
      Thus, as this Petitioner's offense is           serious         the         seriousness        of
such has now been addressed by the very Congress who makes that determination,
and this Petitioner respectfully requests that this Honorable Court take this
change in dynamics into consideration when making the determination in
granting this clearly warranted compassionate release.


           (ii) AD:ERUATE DEI'ERRENCE:

      Under§ 3553(a), the sentencing court should consider, ... the nature of
the offense and characteristics of the defendant, as well as the need for the
sentence to reflect the seriousness of the crime,                      to provide        'adequate

deterrence, ' to protect the public, and to provide the defendant with needed

training or treatment." See United States V. Kristl, 437 F.3d. 1050, 1053-
(10th Cir. 2006)


                                         P. 23
                                                                                    in~'
                                                                                                                        11
           As Judge Gleeson stated in the case cited                                            the sentences from
                                           11                  11
prior felony convictions,                        are the            equivalent of a ' two-by-four to the
                                 11
forehead,' " and are so                    excessively severe they ' take your breath away,"'
      11
the        adequate deterrence prong of the factors set forth at § 3553(a), are
                                      11                            11
therewith, addressed as a                       no-brainer.
                                                      11
           This " elderly Petitioner                       has suffered over a decade of his aged life
                                                                                                                 11
in Federal prison to which most of such, he carried the burden of a                                                   life
                11
sentence.            This   to    which                was      inside        of     a       maximum   United     States

penitentiary.(i.e. USP Victorville )

           Some of Petitioner's breath has been reinstated as the result of the

grace given to him by President Obama, however as to the ever so changing world

of criminal sentencing, especially in terms of drug offenders, and now as the
                                                                                                                 11
result of recidivist enhancements                             that "          take your breath away,                  this
reinstatement could have been to reflect five less years that effectuated,

respectfully.
                                                                               11
           This Petitioner, therewith, posits that                                  he has been deterred." (i.e.

As having been" hit in the head with a two-by-four.")
                                                 11                      11
           Thereto, in terms of                       recidivism,             this Petitioner would point to

another U.S. District Court Judge across the Country to which explained the
                                                                         11              1
possibility of recidivism at this age, as                                     being          very low."' See United

States V. NelllID, No. 2:04-CR-30-PS, 2005 U.S. Dist. LEXIS 1568 (D.N.Ind.,

February 3, 2005)

           Therein, it cited to an empirically researched report by                                             the U.S.

Sentencing Conmission in May 2004, " Recidivism rates decline consistently as

age increases." Id.          U.S.S.C.,                     Measuring Recidivism: The Criminal History

Computation of the Federal Sentencing Guidelines, at 12. " Id. pg. 9.


                                                              P. 24
      In     this nearly 15 year old document,   this   District Court Judge
acknowledged that a defendant over the age of 50, had a recidivism rate of
19.8 %, and therewith stated that " one can only reasonably assume that the

trend of decreasing recidivisim rates continues downward after the age of 50."
id.
      Nonetheless, under § 3553(a)(2)(C), the age of the offender is plainly
relevant to the issue of " protecting the public from further crimes of the
defendant. " id.
      This Petitioner is over 60 years old and is otherwise incapacitated and
surely deterred from future criminal activity.
      He has worked in the Federal Bureau of Prisons at the USP Victorville to
where, Petitioner had originally volunteered to stay after, the clemency was
granted to assist other younger inmates on work ethic and training in the
facilities shop.
      Thereafter, has continued his diligent work ethics here at       the FCI
Safford, in the institution's (FBOP' s) Unicor work program where is is the
leader of his line,      and this court can readily interview any of his
supervisor's, to see his progress, to which this Petitioner believes is simply
unnecessary under the circumstances provided herein to which clearly warrant
this Court's authority to grant the relief requested herein.
      Petitioner has served over 2/3 of the 20 year sentence, and is otherwise
a qualifier for release. 1his simply to reflect a 15 year sentence, as opposed
to the 20.




                                       P. 25
                                                                                              11
        This being mindful that            there was a dispute as to whether this                   15
        11
years        was offered as a plea deal in the first instance. Nevertheless, as the
                                                                                         11
dynamics of this Petitioner's sentence have changed " drastically,                            since
this time, it is not unreasonable to make the inference that this sentence of
15 years under a plea agreement would have been plausible had it been under
these factors at the time.
                                                               11
        However, a sentence of 15 years, would be                   sufficient but not greater
than necessary to achieve the purposes of sentencing under § 3553(a)(2). "
Moreso, in line with other cases to which are disparate. See United States V.
Warwick, No. 16-CR-4572-WJ, 2018 U.S. Dist. LEXIS 103120 (D.N.M. June 20,
2018), United States V.             Ibarra-Sandoval, 265 F. Supp. 3d. 1249 (D.N.M.
September 26, 2017), and United States V. Roybal, 188 F. Supp. 3d. 1163
(D.N.M. May 24, 2016) to name a few.
        This Petitioner posits too, that he does in fact have a residence to be
released. See EXH. :fl: 1, pg. 5 of 6. He Has insurance through the family
business, (Id.) and has work upon release. (id.)
        Upon the reduction of his sentence to the 15 years as being certainly
called for under all of the before mentioned, this Court may see and take
notice again, that he is in fact an elderly non-violent prisoner, to whom has
                                                                           11
served well over a decade in prison, and does not pose a                        threat or serious
                                      11
risk to the community either.               See USSG § 1B1.10, cmt. n. 1 (B).
         Therefore,     this   Petitioner       is     respectfully     requesting     that        this
                               11
Honorable Court GRANT a             c.ompassionate Release " to a prisoner that clearly
calls for such, and thereto, calls such to ORDER that the FBOP make the
preparations for the immediate release of such.




                                               P. 26
      B. CONCLUSION:

      WHEREFORE, Petitioner respectfully requests that this Honorable Court
GRANT the Compassionate Release of this Petitioner and exercise it's properly
endowed discretion pursuant to 18 U.S.C.         § 3582(c)(1)(A), and ORDER the

Petitioner's sentence to be amended to a period of 15 years (180 months), and

therewith the Petitioner's :inmediate release respectfully.


                              \ ·1   x-.t,f~~ ~~
                              \JBEITTIONER, KIM DAVIS BECKSTROM
                                  5~ 2~ - ~01'1



V. CERTIFICATE OF SERVICE:

      That I, KIM DAVIS BECKSTRC11, do hereby swear and affirm, that I did,

mail a true and complete copy of this Petition for Compassionate Release to

the Respondent-Plaintiff, by placing such into the U.S. Post Mail, here at the

prison, postage, pre-paid, on this 2     3'~   day of   ~   2019, and addressed as

follows:   (See 28 U.S.C. § 1746 )


U.S. Deparbnent of Justice               PEITTIONER, KIM DAVIS BECKSTROM
U.S. Attorney's Office
for the District of Utah
185 South State Street, Ste. 400
Salt Lake City, Utah
84101

cc:
U.S. Attorney General
950 Pennsylvania Ave., N.W.
Washington, OC.
20530




                                      P. 27
